Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO REQUEST FOR CONTINUED EXAMINATION (RCE)
Amended claims 1-20 are pending and remain for further examination.

The new grounds of rejection
Applicant’s amendments and arguments with respect to claims 1-20 and request for continued examination (RCE) filed on February 10, 2021 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Blair et al (U.S. Patent Application Publication No. 2006/0150229 A1) in view of Hymel et al (U.S. Patent Application Publication No. 2012/0114310 A1).

As to claim 1, Blair et al teach a method (see abstract and figures 1 and 7), comprising: receiving a first data stream, and a second data stream, wherein the first data stream was generated using a base seed and has a compressibility N, and the second stream was generated using a self seed and has a compressibility M (pars. 0025, 0047, 0054, 0073-0075, claims 6-8, receiving different types of data streams (voice/self and non-voice/base) having different compressibility); receiving setting data (figure 7, page 5 par. 0056, server receiving workstation setting data); creating a mixed data stream according to settings by mixing data from the data streams together (figure 7, page 5 par. 0058, server mixing data according to settings); and outputting the mixed data stream (figure 7, page 5 par. 0058, server routes the mixed data stream to the workstation).
However, Blair et al do not teach that receiving a commonality factor 'F' that comprises a commonality value for the base seed; using the commonality factor 'F,' creating a mixed data stream having a commonality of 'F' by mixing data from the first and second data streams together.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Hymel et al as stated above with the method of Blair et al for creating a mixed data stream using common parameter because it would have improved data transmission process and efficiency to provided data, video, and document (image) to the destination more accurately and efficiently.

As to claim 2, Hymel et al teach that the first data stream is one of a group of 'n' data streams that are received as part of the receiving, each of the 'n' data streams having been generated using a respective base seed, and the commonality factor 'F' comprises a respective commonality value for each of the base seeds, and creation of the mixed data stream further comprises mixing data from other data streams of the 'n' data streams with the data from the first and second data streams, and creation of the mixed data stream is performed using also the respective base seeds associated with the 'n' data streams (pars. 0007 & 0022-0023, mixing data streams based on main video data having common sound tracks).

As to claims 3-4, Blair et al teach that mixing data from the first and second data streams together comprises layering respective data from each of the first and second data streams, wherein layering of the data is performed according to one of: a uniform distribution; a random distribution; a clustered distribution; or, a normalized distribution (page 1 pars. 0008-0009, page 2 par. 0026, server including distribution logic to distribute mixed data stream).

As to claim 5, Blair et al teach that outputting the mixed data stream comprises supplying the mixed data stream to a deduplication engine, or to test platform (page 1 par. 0009, figure 7, page 5 par. 0058, server routes the mixed data stream to the workstation).

As to claim 6, Blair et al teach that the mixed data stream is generated using the compressibility N and the compressibility M (pars. 0025, 0047, 0054, 0073-0075, claims 6-8, receiving different types of data streams (voice/self and non-voice/base) having different compressibility).

As to claims 7-8, Hymel et al teach that the self seed is specific to a particular data generator (figure 1, par. 0026, original video generated by artist), and further comprising deduplicating data of the mixed data stream that is common to one or more other data streams (figure 1, pages 3-4 pars. 0027-0029, using common parameter in the mixed data stream is common to two or more other data streams and using common parameter and creating a mixed data stream).
As to claim 9, Blair et al teach that each of the 'n' data streams is received from a respective client, and each client is identifiable by a respective unique combination (base seed, self seed), wherein the base seed in the combination corresponds to a particular population of clients, and the self seed in the combination identifies a particular client in that population of clients (pars. 0025-0026, 0047, 0054, 0073-0075, claims 6-8, receiving different types of data streams (voice/self and non-voice/base) from different group of clients/users)

As to claim 10, Blair et al teach that the first data stream has a plurality of components, and each of the components of the first data stream has a respective compressibility value (pars. 0025, 0047, 0054, 0073-0075, claims 6-8, receiving different types of data streams (voice/self and non-voice/base) having different compressibility); and Hymel et al teach that the first data stream has a plurality of components, and each of the components of the first data stream has a respective  commonality value (figure 1, pages 3-4 pars. 0028-0029, figure 2, page 4 par. 0033, generating a mixed data stream using common parameter).

As to claims 11-20, they are also rejected for the same reasons set forth to rejecting claims 1-10 above, since claims 11-20 are merely a program product for the method of operations defined in the claims 1-10 and also claims 11-20 do not teach or define any new limitations than above rejected claims 1-10.


Response to Arguments
Applicant’s amendments and arguments with respect to claims 1-20 and request for continued examination (RCE) filed on February 10, 2021 have been fully considered but they are deemed to be moot in view of the new grounds of rejection. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action. 
Additional Reference
The examiner as of general interest cites the following reference.
a. 	Callard et al, U.S. Patent Application Publication No. 2015/0319268 A1.
Reference teach about data streams compression technique for transmitting data streams.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose Telephone Number is (571) 272-3979. The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM. Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number (571) 273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamal Divecha, can be reached at (571) 272-5863.

/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                                      February 19, 2021